         Case 1:19-cr-00696-PAE Document 224 Filed 05/21/21 Page 1 of 2
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007

                                                      May 20, 2021

BY CM/ECF
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Ari Teman, S2 19 Cr. 696 (PAE)

Dear Judge Engelmayer:

        The Government writes to respectfully request a two-week extension of time from May 26,
2021, to June 9, 2021, to file responses to defendant Ari Teman’s letter dated April 28, 2021 (Dkt.
No. 218) (the “April 28 Letter”) and Teman’s letter dated May 14, 2021 (Dkt. No. 222) (the “May
14 letter”).

         On January 28, 2021, the Court requested that the parties submit briefing in February 2021
on two “discrete points”: bail pending appeal and restitution and forfeiture. Dkt. No. 202 at 1-3.
Following a series of adjournments, on April 2, 2021, the Government submitted a letter detailing
it position on forfeiture and restitution. See Dkt. No. 215. On the same day, rather than filing his
letter setting forth a position on bail pending appeal, Teman filed a letter criticizing the
Government for filing its motion and seeking a further adjournment. See Dkt. No. 216.

         By Order dated April 26, 2021 (Dkt. No. 217) (the “April 26 Order”), the Court set a
modified briefing schedule specifically authorizing the following: (1) a defense letter “in support
of bail pending appeal,” due April 28, 2021; (2) a defense letter addressing the “discrete issues” of
whether there are “‘supplemental questions of law or fact’ for appeal . . . that directly arise out of
Professor Fraher’s expert report,” due May 14, 2021; (3) a defense letter “in response to the
Government’s submission on restitution and forfeiture,” due May 14, 2021; (4) a Government
letter “in response to the defense’s submissions as to bail pending appeal,” due May 26, 2021; and
(5) a Government reply letter “in support of its application for restitution and forfeiture” to respond
to questions raised by Professor Fraher’s expert opinion, due May 26, 2021. See April 26 Order at
2-3. The Court specifically noted that it “does not authorize any additional submissions.” Id. at 3.

         Notwithstanding the Court’s clear directives in the April 26 Order, in April 28 Letter, rather
than addressing simply whether Teman “qualifies for bail pending appeal,” see Dkt. No. 202 at 1,
Teman instead argues for post-trial dismissal of the indictment or, in the alternative, for a new
trial. See April 28 Letter at 13-15. Only in the final page of his 15-page letter does Teman briefly
address the question of bail pending appeal. Id. at 15. Likewise, the May 14 Letter does not
meaningfully address whether there are “‘supplemental questions of law or fact’ for appeal . . .
         Case 1:19-cr-00696-PAE Document 224 Filed 05/21/21 Page 2 of 2




that directly arise out of Professor Fraher’s expert report” or provide a “response to the
Government’s submission on restitution and forfeiture.” See April 26 Order at 2-3. Rather, the
May 14 Letter represents a “supplement [to the defendant’s] previous submission in support of
vacatur of Mr. Teman’s conviction.” Dkt. No. 222 at 1. The May 14 Letter fails to address bail
pending appeal and only briefly addresses restitution. Id. at 7.

        Although Teman’s letters stray far from the discrete points on which the Court requested
supplemental briefing, the Government believes it is necessary to respond to Teman’s factual and
legal arguments and allegations of misconduct. The Government therefore seeks a two-week
extension of time from May 26, 2021, to June 9, 2021, within which to submit its response to the
defendant’s two letters. An extension of time is necessary and appropriate due to the wide-
ranging factual and legal issues raised in Teman’s submission, far beyond those contemplated by
the Court when it set the current briefing schedule on April 26, 2021. See April 26 Order.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                               By:       /s/
                                                     Kedar S. Bhatia
                                                     Jacob H. Gutwillig
                                                     Assistant United States Attorneys
                                                     (212) 637-2465 / 2215




         Granted. The Government’s submissions are now due June 9, 2021.
         The Clerk of Court is requested to terminate the motion at Dkt. No. 223.

                                     SO ORDERED.                  5/21/2021

                                                        
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge




                                               2
